DETAILED ACTION
The Office Action is in response to preliminary amendments filed Jun. 12, 2019
Claims 1-10 and 33-52 are pending.
Claims 1, 33 and 43 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019, 02/25/2021 and 7/20/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The following labels/elements are 114, 136, 137a, 138b and 143.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 33-52 are rejected under 35 U.S.C. 103 as being unpatentable over Pisaris-Henderson et al. (US PGPUB: 20070208610, Filed. Date: Sep. 06, 2007 hereinafter “Pisaris-Henderson”) in view of Jiang et al. (US PGPUB: 20110055683, Filed. Date: Sep. 2, 2009 hereinafter “Jiang”).
Regarding independent claim 1, Pisaris-Henderson teaches: A method performed by a data processing system for providing content associated with an interactive user interface from a database that stores unassembled content items, the method comprising: (Pisaris-Henderson – [0029] Fig. 7 label 24 The placement database stores a plurality of instances of advertisement content, each in association with an advertisement category, a financial parameter, and response data.)
receiving, from an application program interface that is installed on a client device, a query for a content item to present in the application; (Pisaris-Henderson – Fig. 7 label 14 client system having a GUI (user interface) label 39 [0090] The client system having a “search box” interface (browser) where a user can enter a search string for querying.)
identifying, based on a search of the database using the received query, an unassembled content item that is associated with (i) a program logic type, and (ii) one or more program logic modification tags; (Pisaris-Henderson – [0078] In the exemplary embodiment, each advertisement category identifier 53 is a character sting representing a word or words that linguistically describe the advertisement category 56. [0088] The format parameter 63 is useful for identifying those instances of advertisement content 13 that are in a format that can be rendered on the client rendering system 14 (e.g. those instances stored in a record 59 of the placement table 58 with a format identifier 62 that correspond to the format parameter 63. The format parameter are used to format the advertisement for rendering on the client system 14. [0090-0091] FIG. 9 represents exemplary table structure for an example of using the search parameter query 57a for identifying advertisement categories 56 meeting the advertisement category selection criteria. Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. Category identifier refers to “program logic type” and format identifier refers to “modification tag” for formatting advertisement (unassembled content) when rendering on the client system 14)
and transmitting, to the application program interface, data that includes (i) the unassembled content item, (Pisaris-Henderson – [0054] To render the selected instance of advertisement content 13 within a window object 15 that moves within the GUI 39 in conjunction with the mouse pointer 17, the client rendering system 14 includes an instruction processor 31 and the advertisement impression 19 includes pointer tracking instructions 27. Displaying the advertisement within the document as illustrated in fig. 4 and 5.) 
Pisaris-Henderson teaches receiving a query but does not explicitly teach: whether the client device requires an updated copy of a program logic item that includes instructions for rendering an assembled version of the unassembled content item;  
However, Jiang teaches: determining, based on the received query, whether the client device requires an updated copy of a program logic item that includes instructions for rendering an assembled version of the unassembled content item; (Jiang – [0010] Rendering web pages and other structure documents using cached resource in conjunction with asynchronous techniques for retrieving updates to the cached resources from remote and/or local data stores. Particular embodiments utilize Asynchronous JavaScript and XML (AJAX) techniques to request only the new content and resources that are necessary to render the target web page without causing a browser or underlying client application to unnecessarily naively re-render the entire web page. Particular embodiments relate to a downloadable process that executes within the context of a browser and that intercepts requests from the browser for a web page, accesses one or more cached resources, and transmits requests for incremental updates to the one or more cached resources to render the web page in an updated form. The executable code/scripts (cache resources) refers to “program logic item” and rendering program refers to instructions for rendering assembled version (structure document) of the unassembled content item.)
and in response to determining that the client device requires an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item: (Jiang – [0036] An embedded AJAX script, for example, causes browser 210 to transmit an HTTP POST request to server 22 resulting in a write operation to a database accessed by server 22. Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources.)
obtaining, based on the program logic type, a program logic item that includes instructions for rendering the assembled version of the unassembled content item, modifying the program logic item based on the one or more program logic modification tags, (Jiang – [0021-0024] An example page rendering application or process 200 that facilitates the downloading and rendering of a web page will now be described initially with reference to the block diagram of FIG. 2 and the flowcharts of FIGS. 3 and 4. In particular embodiments, page rendering process 200 may be considered a client application that executes within the context of a web browser 210 executing at a client 30. [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.)
and (ii) the modified program logic that causes the client device to render an assembled version of the content item at the client device in a programming language of the application using the program logic. (Jiang – [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates browser latency associated with reloading content from a server or client web application. Therefore, providing an expect improvement in reloading content faster within a web browser.
Regarding dependents claim 2, Pisaris-Henderson and Jiang discloses all the features with respect to claim 1 as outlined above
Pisaris-Henderson does not explicitly teach: in response to determining that the client device does not require an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item, transmitting, to the application program interface, data that includes the unassembled content item to be rendered into an assembled version of the content item at the client device in a programming language of the application using a copy of the program logic item cached locally on the client device.
However, Jiang teaches: in response to determining that the client device does not require an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item, transmitting, to the application program interface, data that includes the unassembled content item to be rendered into an assembled version of the content item at the client device in a programming language of the application using a copy of the program logic item cached Jiang – [0022] [0026-0027] The executable code/scripts (cache resources) refers to “program logic item” and rendering program refers to instructions for rendering assembled version (structure document) of the unassembled content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates browser latency associated with reloading content from a server or client web application. Therefore, providing an expect improvement in reloading content faster within a web browser.
Regarding dependents claim 3, Pisaris-Henderson and Jiang discloses all the features with respect to claim 1 as outlined above
Pisaris-Henderson teaches: wherein the query includes (i) one or more keywords and (ii) context information. (Pisaris-Henderson – [0089-0090] Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. The geography/location parameters 57b and API of the GUI referring to the context information provided in the search parameter(s).)
Regarding dependents claim 4, Pisaris-Henderson and Jiang 
Pisaris-Henderson teaches: wherein the context information includes a program logic item version identifier. (Pisaris-Henderson – [0089-0090] Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. The geography/location parameters 57b and API of the GUI referring to the context information provided in the search parameter(s).)
Regarding dependents claim 5, Pisaris-Henderson and Jiang discloses all the features with respect to claim 3 as outlined above
Pisaris-Henderson teaches: determining at least one attribute based upon the context information, wherein the at least one attribute is an attribute selected from the group consisting of: one or more attributes of the client device; one or more attributes of the mobile application installed on the client device; and one or more attributes of an operating system installed on the client device.  (Pisaris-Henderson – [0059] making a call to API's of pointer control systems 35 of the client system 14 and obtaining the position 17a of the mouse pointer 17.)
Regarding dependents claim 6, Pisaris-Henderson and Jiang discloses all the features with respect to claim 5 as outlined above
Pisaris-Henderson does not explicitly teach: wherein the client device renders an assembled version of the content item based upon instructions provided in the modified program logic item.
However, Jiang teaches: wherein the client device renders an assembled version of the content item based upon instructions provided in the modified program Jiang – [0021-0024] [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates browser latency associated with reloading content from a server or client web application. Therefore, providing an expect improvement in reloading content faster within a web browser.
Regarding dependents claim 7, Pisaris-Henderson and Jiang discloses all the features with respect to claim 1 as outlined above
Pisaris-Henderson teaches: wherein modifying the program logic item based on the program logic modification tags includes: enabling one or more attributes of the program logic item based on the program logic modification tags. (Pisaris-Henderson – [0079] Each placement table 58 may include instances of advertisement content 13 that are in differing rendering formats. Therefore, each record 59 may include a rendering format identifier 62 which identifies the rendering format of the instance of advertisement content 13 stored in such record 59. Exemplary formats include a graphic rendering format, a text rendering format, an audio rendering, a motion video rendering format, and a mouse pointer following rendering format.)
Regarding dependents claim 8, Pisaris-Henderson and Jiang discloses all the features with respect to claim 1 as outlined above
Pisaris-Henderson teaches: wherein modifying the program logic item based on the program logic modification tags includes: disabling one or more attributes of the program logic item based on the program logic modification tags. (Pisaris-Henderson – [0079] Each placement table 58 may include instances of advertisement content 13 that are in differing rendering formats. Therefore, each record 59 may include a rendering format identifier 62 which identifies the rendering format of the instance of advertisement content 13 stored in such record 59. Exemplary formats include a graphic rendering format, a text rendering format, an audio rendering, a motion video rendering format, and a mouse pointer following rendering format.)
Regarding dependents claim 9, Pisaris-Henderson and Jiang discloses all the features with respect to claim 1 as outlined above
Pisaris-Henderson teaches: receiving, from the application programming interface that is installed on the client device, data that is indicative of a number of user interactions with the assembled version of the content item. (Pisaris-Henderson – Fig. 6 an number of user interaction within the GUI on the client system 14
Regarding dependents claim 10, Pisaris-Henderson and Jiang discloses all the features with respect to claim 1 as outlined above
Pisaris-Henderson teaches: wherein the program logic type includes a program logic identifier. (Pisaris-Henderson − [0090-0091] FIG. 9 represents exemplary table structure for an example of using the search parameter query 57a for identifying advertisement categories 56 meeting the advertisement category selection criteria. Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. Category identifier refers to “program logic type”)
Regarding independent claim 33, Pisaris-Henderson teaches: A data processing system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for providing content associated with an interactive user interface from a database that stores unassembled content items, the operations comprising: (Pisaris-Henderson − [0045] FIG. 10 is a block diagram representing a system for providing advertising content in accordance with an exemplary embodiment of the present invention; Client Rendering System 14 (GUI), Placement Database 24 comprising advertisement content 13)
receiving, from an application program interface that is installed on a client device, a query for a content item to present in the application; (Pisaris-Henderson – Fig. 7 label 14 client system having a GUI (user interface) label 39 [0090] The client system having a “search box” interface (browser) where a user can enter a search string for querying.)
identifying, based on a search of the database using the received query, an unassembled content item that is associated with (i) a program logic type, and (ii) one or more program logic modification tags; (Pisaris-Henderson – [0078] In the exemplary embodiment, each advertisement category identifier 53 is a character sting representing a word or words that linguistically describe the advertisement category 56. [0088] The format parameter 63 is useful for identifying those instances of advertisement content 13 that are in a format that can be rendered on the client rendering system 14 (e.g. those instances stored in a record 59 of the placement table 58 with a format identifier 62 that correspond to the format parameter 63. The format parameter are used to format the advertisement for rendering on the client system 14. [0090-0091] FIG. 9 represents exemplary table structure for an example of using the search parameter query 57a for identifying advertisement categories 56 meeting the advertisement category selection criteria. Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. Category identifier refers to “program logic type” and format identifier refers to “modification tag” for formatting advertisement (unassembled content) when rendering on the client system 14)
and transmitting, to the application program interface, data that includes (i) the unassembled content item, (Pisaris-Henderson – [0054] To render the selected instance of advertisement content 13 within a window object 15 that moves within the GUI 39 in conjunction with the mouse pointer 17, the client rendering system 14 includes an instruction processor 31 and the advertisement impression 19 includes pointer tracking instructions 27. Displaying the advertisement within the document as illustrated in fig. 4 and 5.)
Pisaris-Henderson teaches receiving a query but does not explicitly teach: whether the client device requires an updated copy of a program logic item that includes instructions for rendering an assembled version of the unassembled content item;  
However, Jiang teaches: determining, based on the received query, whether the client device requires an updated copy of a program logic item that includes instructions for rendering an assembled version of the unassembled content item; (Jiang – [0010] Rendering web pages and other structure documents using cached resource in conjunction with asynchronous techniques for retrieving updates to the cached resources from remote and/or local data stores. Particular embodiments utilize Asynchronous JavaScript and XML (AJAX) techniques to request only the new content and resources that are necessary to render the target web page without causing a browser or underlying client application to unnecessarily naively re-render the entire web page. Particular embodiments relate to a downloadable process that executes within the context of a browser and that intercepts requests from the browser for a web page, accesses one or more cached resources, and transmits requests for incremental updates to the one or more cached resources to render the web page in an updated form. The executable code/scripts (cache resources) refers to “program logic item” and rendering program refers to instructions for rendering assembled version (structure document) of the unassembled content item.
and in response to determining that the client device requires an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item: (Jiang – [0036] An embedded AJAX script, for example, causes browser 210 to transmit an HTTP POST request to server 22 resulting in a write operation to a database accessed by server 22. Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources.)
obtaining, based on the program logic type, a program logic item that includes instructions for rendering the assembled version of the unassembled content item, modifying the program logic item based on the one or more program logic modification tags, (Jiang – [0021-0024] An example page rendering application or process 200 that facilitates the downloading and rendering of a web page will now be described initially with reference to the block diagram of FIG. 2 and the flowcharts of FIGS. 3 and 4. In particular embodiments, page rendering process 200 may be considered a client application that executes within the context of a web browser 210 executing at a client 30. [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.)
and (ii) the modified program logic that causes the client device to render an assembled version of the content item at the client device in a programming language of the application using the program logic. (Jiang – [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates browser latency associated with reloading content from a server or client web application. Therefore, providing an expect improvement in reloading content faster within a web browser.
Regarding dependents claim 34, Pisaris-Henderson and Jiang discloses all the features with respect to claim 33 as outlined above
Pisaris-Henderson does not explicitly teach: in response to determining that the client device does not require an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item, transmitting, to the application program interface, data that includes the unassembled content item to be rendered into an assembled version of the content item at the client device in a programming language of the application using a copy of the program logic item cached locally on the client device.
However, Jiang teaches: in response to determining that the client device does not require an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item, transmitting, to the application program interface, data that includes the unassembled content item to be rendered into an assembled version of the content item at the client device in a programming language of the application using a copy of the program logic item cached locally on the client device. (Jiang – [0022] [0026-0027] The executable code/scripts (cache resources) refers to “program logic item” and rendering program refers to instructions for rendering assembled version (structure document) of the unassembled content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides 
Regarding dependents claim 35, Pisaris-Henderson and Jiang discloses all the features with respect to claim 33 as outlined above
Pisaris-Henderson teaches: wherein the query includes (i) one or more keywords and (ii) context information. (Pisaris-Henderson – [0089-0090] Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. The geography/location parameters 57b and API of the GUI referring to the context information provided in the search parameter(s).)
Regarding dependents claim 36, Pisaris-Henderson and Jiang discloses all the features with respect to claim 35 as outlined above
Pisaris-Henderson teaches: wherein the context information includes a program logic item version identifier. (Pisaris-Henderson – [0089-0090] Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. The geography/location parameters 57b and API of the GUI referring to the context information provided in the search parameter(s).
Regarding dependents claim 37, Pisaris-Henderson and Jiang discloses all the features with respect to claim 35 as outlined above
Pisaris-Henderson teaches: determining at least one attribute based upon the context information, wherein the at least one attribute is an attribute selected from the group consisting of: one or more attributes of the client device; one or more attributes of the mobile application installed on the client device; and one or more attributes of an operating system installed on the client device.  (Pisaris-Henderson – [0059] making a call to API's of pointer control systems 35 of the client system 14 and obtaining the position 17a of the mouse pointer 17.)
Regarding dependents claim 38, Pisaris-Henderson and Jiang discloses all the features with respect to claim 37 as outlined above
Pisaris-Henderson does not explicitly teach: wherein the client device renders an assembled version of the content item based upon instructions provided in the modified program logic item.
However, Jiang teaches: wherein the client device renders an assembled version of the content item based upon instructions provided in the modified program logic item. (Jiang – [0021-0024] [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates browser latency associated with reloading content from a server or client web application. Therefore, providing an expect improvement in reloading content faster within a web browser.
Regarding dependents claim 39, Pisaris-Henderson and Jiang discloses all the features with respect to claim 33 as outlined above
Pisaris-Henderson teaches: wherein modifying the program logic item based on the program logic modification tags includes: enabling one or more attributes of the program logic item based on the program logic modification tags. (Pisaris-Henderson – [0079] Each placement table 58 may include instances of advertisement content 13 that are in differing rendering formats. Therefore, each record 59 may include a rendering format identifier 62 which identifies the rendering format of the instance of advertisement content 13 stored in such record 59. Exemplary formats include a graphic rendering format, a text rendering format, an audio rendering, a motion video rendering format, and a mouse pointer following rendering format.)
Regarding dependents claim 40, Pisaris-Henderson and Jiang 
Pisaris-Henderson teaches: wherein modifying the program logic item based on the program logic modification tags includes: disabling one or more attributes of the program logic item based on the program logic modification tags. (Pisaris-Henderson – [0079] Each placement table 58 may include instances of advertisement content 13 that are in differing rendering formats. Therefore, each record 59 may include a rendering format identifier 62 which identifies the rendering format of the instance of advertisement content 13 stored in such record 59. Exemplary formats include a graphic rendering format, a text rendering format, an audio rendering, a motion video rendering format, and a mouse pointer following rendering format.)
Regarding dependents claim 41, Pisaris-Henderson and Jiang discloses all the features with respect to claim 33 as outlined above
Pisaris-Henderson teaches: receiving, from the application programming interface that is installed on the client device, data that is indicative of a number of user interactions with the assembled version of the content item. (Pisaris-Henderson – Fig. 6 an number of user interaction within the GUI on the client system 14)
Regarding dependents claim 42, Pisaris-Henderson and Jiang discloses all the features with respect to claim 33 as outlined above
Pisaris-Henderson teaches: wherein the program logic type includes a program logic identifier. (Pisaris-Henderson − [0090-0091] FIG. 9 represents exemplary table structure for an example of using the search parameter query 57a for identifying advertisement categories 56 meeting the advertisement category selection criteria. Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. Category identifier refers to “program logic type”)
Regarding independent claim 43, Pisaris-Henderson teaches: A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations for providing content associated with an interactive user interface from a database that stores unassembled content, the operations comprising: 
receiving, from an application program interface that is installed on a client device, a query for a content item to present in the application; (Pisaris-Henderson – Fig. 7 label 14 client system having a GUI (user interface) label 39 [0090] The client system having a “search box” interface (browser) where a user can enter a search string for querying.)
identifying, based on a search of the database using the received query, an unassembled content item that is associated with (i) a program logic type, and (ii) one or more program logic modification tags; (Pisaris-Henderson – [0078] In the exemplary embodiment, each advertisement category identifier 53 is a character sting representing a word or words that linguistically describe the advertisement category 56. [0088] The format parameter 63 is useful for identifying those instances of advertisement content 13 that are in a format that can be rendered on the client rendering system 14 (e.g. those instances stored in a record 59 of the placement table 58 with a format identifier 62 that correspond to the format parameter 63. The format parameter are used to format the advertisement for rendering on the client system 14. [0090-0091] FIG. 9 represents exemplary table structure for an example of using the search parameter query 57a for identifying advertisement categories 56 meeting the advertisement category selection criteria. Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. Category identifier refers to “program logic type” and format identifier refers to “modification tag” for formatting advertisement (unassembled content) when rendering on the client system 14)
and transmitting, to the application program interface, data that includes (i) the unassembled content item, , (Pisaris-Henderson – [0054] To render the selected instance of advertisement content 13 within a window object 15 that moves within the GUI 39 in conjunction with the mouse pointer 17, the client rendering system 14 includes an instruction processor 31 and the advertisement impression 19 includes pointer tracking instructions 27. Displaying the advertisement within the document as illustrated in fig. 4 and 5.)
Pisaris-Henderson teaches receiving a query but does not explicitly teach: whether the client device requires an updated copy of a program logic item that includes instructions for rendering an assembled version of the unassembled content item;  
However, Jiang teaches: determining, based on the received query, whether the client device requires an updated copy of a program logic item that includes instructions for rendering an assembled version of the unassembled content item; (Jiang – [0010] Rendering web pages and other structure documents using cached resource in conjunction with asynchronous techniques for retrieving updates to the cached resources from remote and/or local data stores. Particular embodiments utilize Asynchronous JavaScript and XML (AJAX) techniques to request only the new content and resources that are necessary to render the target web page without causing a browser or underlying client application to unnecessarily naively re-render the entire web page. Particular embodiments relate to a downloadable process that executes within the context of a browser and that intercepts requests from the browser for a web page, accesses one or more cached resources, and transmits requests for incremental updates to the one or more cached resources to render the web page in an updated form. The executable code/scripts (cache resources) refers to “program logic item” and rendering program refers to instructions for rendering assembled version (structure document) of the unassembled content item.)
and in response to determining that the client device requires an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item: (Jiang – [0036] An embedded AJAX script, for example, causes browser 210 to transmit an HTTP POST request to server 22 resulting in a write operation to a database accessed by server 22. Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources.)
obtaining, based on the program logic type, a program logic item that includes instructions for rendering the assembled version of the unassembled content item, modifying the program logic item based on the one or more program logic modification Jiang – [0036] An embedded AJAX script, for example, causes browser 210 to transmit an HTTP POST request to server 22 resulting in a write operation to a database accessed by server 22. Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources.)
and (ii) the modified program logic that causes the client device to render an assembled version of the content item at the client device in a programming language of the application using the program logic. (Jiang – [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates 
Regarding dependents claim 44, Pisaris-Henderson and Jiang discloses all the features with respect to claim 43 as outlined above
Pisaris-Henderson does not explicitly teach: in response to determining that the client device does not require an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item, transmitting, to the application program interface, data that includes the unassembled content item to be rendered into an assembled version of the content item at the client device in a programming language of the application using a copy of the program logic item cached locally on the client device.
However, Jiang teaches: in response to determining that the client device does not require an updated copy of the program logic item that includes instructions for rendering the assembled version of the unassembled content item, transmitting, to the application program interface, data that includes the unassembled content item to be rendered into an assembled version of the content item at the client device in a programming language of the application using a copy of the program logic item cached locally on the client device. (Jiang – [0022] [0026-0027] The executable code/scripts (cache resources) refers to “program logic item” and rendering program refers to instructions for rendering assembled version (structure document) of the unassembled content item.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates browser latency associated with reloading content from a server or client web application. Therefore, providing an expect improvement in reloading content faster within a web browser.
Regarding dependents claim 45, Pisaris-Henderson and Jiang discloses all the features with respect to claim 43 as outlined above
Pisaris-Henderson teaches: wherein the query includes (i) one or more keywords and (ii) context information. (Pisaris-Henderson – [0089-0090] Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. The geography/location parameters 57b and API of the GUI referring to the context information provided in the search parameter(s).)
Regarding dependents claim 46, Pisaris-Henderson and Jiang discloses all the features with respect to claim 43 as outlined above
Pisaris-Henderson teaches: wherein the context information includes a program logic item version identifier. (Pisaris-Henderson – [0089-0090] Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. The geography/location parameters 57b and API of the GUI referring to the context information provided in the search parameter(s).)
Regarding dependents claim 47, Pisaris-Henderson and Jiang discloses all the features with respect to claim 45 as outlined above
Pisaris-Henderson teaches: determining at least one attribute based upon the context information, wherein the at least one attribute is an attribute selected from the group consisting of: one or more attributes of the client device; one or more attributes of the mobile application installed on the client device; and one or more attributes of an operating system installed on the client device.  (Pisaris-Henderson – [0059] making a call to API's of pointer control systems 35 of the client system 14 and obtaining the position 17a of the mouse pointer 17.)
Regarding dependents claim 48, Pisaris-Henderson and Jiang discloses all the features with respect to claim 47 as outlined above
Pisaris-Henderson does not explicitly teach: wherein the client device renders an assembled version of the content item based upon instructions provided in the modified program logic item.
However, Jiang teaches: wherein the client device renders an assembled version of the content item based upon instructions provided in the modified program logic item. (Jiang – [0021-0024] [0036] Process 250 is configure to transmit a response to client 30 that includes a list of cache message indicating what information has been change on or by the server 22. If the response indicates that the version of the resource at the database or server 22 has been changed, page rendering process 200 will update the corresponding obsolete cached resources. The server 22 indicates the specific resources that have been updated, page rendering process 200 can simply flush the corresponding obsolete cached resources from cache (rather than the whole page or even the whole pagelet) and use the incremental updating procedure described above to request the current versions of the resources.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pisaris-Henderson and Jiang as both inventions relate using application programming interface (API) for rendering web page content. Adding the teaching of Jiang provides Pisaris-Henderson with system for rendering web page that reduces or eliminates browser latency associated with reloading content from a server or client web application. Therefore, providing an expect improvement in reloading content faster within a web browser.
Regarding dependents claim 49, Pisaris-Henderson and Jiang discloses all the features with respect to claim 43 as outlined above
Pisaris-Henderson teaches: wherein modifying the program logic item based on the program logic modification tags includes: enabling one or more attributes of the program logic item based on the program logic modification tags. (Pisaris-Henderson – [0079] Each placement table 58 may include instances of advertisement content 13 that are in differing rendering formats. Therefore, each record 59 may include a rendering format identifier 62 which identifies the rendering format of the instance of advertisement content 13 stored in such record 59. Exemplary formats include a graphic rendering format, a text rendering format, an audio rendering, a motion video rendering format, and a mouse pointer following rendering format.)
Regarding dependents claim 50, Pisaris-Henderson and Jiang discloses all the features with respect to claim 43 as outlined above
Pisaris-Henderson teaches: wherein modifying the program logic item based on the program logic modification tags includes: disabling one or more attributes of the program logic item based on the program logic modification tags. (Pisaris-Henderson – [0079] Each placement table 58 may include instances of advertisement content 13 that are in differing rendering formats. Therefore, each record 59 may include a rendering format identifier 62 which identifies the rendering format of the instance of advertisement content 13 stored in such record 59. Exemplary formats include a graphic rendering format, a text rendering format, an audio rendering, a motion video rendering format, and a mouse pointer following rendering format.)
Regarding dependents claim 51, Pisaris-Henderson and Jiang discloses all the features with respect to claim 43 as outlined above
Pisaris-Henderson teaches: receiving, from the application programming interface that is installed on the client device, data that is indicative of a number of user interactions with the assembled version of the content item. (Pisaris-Henderson – Fig. 6 an number of user interaction within the GUI on the client system 14)
Regarding dependents claim 52, Pisaris-Henderson and Jiang discloses all the features with respect to claim 43 as outlined above
Pisaris-Henderson teaches: wherein the program logic type includes a program logic identifier. (Pisaris-Henderson − [0090-0091] FIG. 9 represents exemplary table structure for an example of using the search parameter query 57a for identifying advertisement categories 56 meeting the advertisement category selection criteria. Referring to FIG. 9 in conjunction with FIG. 7, the search parameter 57a may be a word, phrase, or other parameter that associates with a market and/or a potential need of the consumer to which the instance advertisement content 13 will be delivered for rendering. Category identifier refers to “program logic type”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177